RECOMMENDED FOR FULL-TEXT PUBLICATION
                            Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                     File Name: 13a0182p.06

                UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                   _________________


                                                  X
                                                   -
 In re: RUDY LIDDELL
                                                   -
                                            Movant.
                                                   -
                                                   -
                                                       No. 12-2196

                                                   ,
                                                    >
                                                  N
                    On Motion to Authorize the Filing of a Second
                 or Successive Application for Habeas Corpus Relief.
                No. 1:99-cr-20018-3—David M. Lawson, District Judge.
                             Decided and Filed: June 26, 2013*
              Before: BOGGS, NORRIS, and GIBBONS, Circuit Judges.

                                    _________________

                                          MOVANT

ON MOTION: Rudy Liddell, Bruceton Mills, West Virginia, pro se.

                                    _________________

                                          OPINION
                                    _________________

        PER CURIAM. Rudy Liddell, a federal prisoner proceeding pro se, seeks this
court’s authorization to file a second or successive motion under 28 U.S.C. § 2255 to
vacate, set aside, or correct his sentence.

        In 2001, Liddell was convicted by a jury of conspiracy to possess controlled
substances with the intent to distribute, distribution of marijuana, and being a felon in
possession of a firearm. He was sentenced to a total of 324 months of imprisonment.
This court affirmed the district court’s decision. The district court subsequently reduced


        *
         This decision was originally issued as an order filed on June 26, 2013. The court has now
designated the order as an opinion recommended for full-text publication.


                                                1
No. 12-2196         In re Liddell                                                    Page 2


Liddell’s sentence to 204 months of imprisonment. In 2004, Liddell filed a § 2255
motion, which the district court denied on the merits.

        Liddell now moves this court for authorization to file a second or successive
§ 2255 motion. He proposes to argue that his counsel was ineffective for failing to
present a plea offer to him and that there was prosecutorial misconduct because the
prosecutor “suppressed the presentation of a plea offer option.” He contends that he did
not raise these issues in his prior § 2255 motion because he was unfamiliar with the
applicable law and because Missouri v. Frye, 132 S. Ct. 1399 (2012), and Lafler v.
Cooper, 132 S. Ct. 1376 (2012), created new rules of constitutional law that were made
retroactive by the Supreme Court and that were previously unavailable. Additionally,
he contends that his counsel generally performed ineffectively at trial, as demonstrated
by Liddell’s failed attempt to terminate his counsel’s representation during trial. Liddel
also reasserts an argument raised in his initial § 2255 motion that his attorney fell asleep
during his trial.

        Before this court will grant a movant permission to file a second or successive
petition under § 2255, he must make a prima facie showing that: (1) there is newly
discovered evidence that, if proven and viewed in light of the evidence as a whole,
sufficiently establishes that no reasonable factfinder would have found him guilty; or
(2) a new rule of constitutional law applies to his case that the Supreme Court has made
retroactive to cases on collateral review. See 28 U.S.C. § 2255(h); In re Green, 144 F.3d
384, 388 (6th Cir. 1998). Any claim that was presented in a prior § 2255 motion must
be dismissed. Charles v. Chandler, 180 F.3d 753, 758 (6th Cir. 1999) (citing 28 U.S.C.
§ 2244(b)(1)).

        To the extent that Liddell raised the issue of his counsel’s ineffectiveness for
falling asleep at trial in his initial § 2255 motion, the claim is barred. See id.
Furthermore, he has not provided any facts or arguments demonstrating that this claim
or any other claim meets the requirements of § 2255(h)(1). Additionally, as held by
every other circuit to consider the issue, neither Frye nor Cooper created a “new rule of
constitutional law” made retroactive to cases on collateral review by the Supreme Court.
No. 12-2196        In re Liddell                                                  Page 3


In re Graham, 714 F.3d, 1181, 1183 (10th Cir. 2013) (per curiam); Gallagher v. United
States, 711 F.3d 315, 315–16 (2d Cir. 2013) (per curiam); Williams v. United States,
705 F.3d 293, 294 (8th Cir. 2013) (per curiam); Buenrostro v. United States, 697 F .3d
1137, 1140 (9th Cir. 2012); In re King, 697 F.3d 1189, 1189 (5th Cir. 2012) (per
curiam); Hare v. United States, 688 F.3d 878, 879, 881 (7th Cir. 2012); In re Perez,
682 F.3d 930, 933–34 (11th Cir. 2012) (per curiam).

       Liddell also asserts that his proposed § 2255 motion should not be considered
successive because the district court failed to give him the proper warnings in
recharacterizing his 2004 motion as an initial § 2255 motion. However, this argument
is belied by the record, which indicates that Liddell himself characterized the motion as
a motion filed pursuant to § 2255.

       Accordingly, Liddell’s motion for this court’s authorization to file a second or
successive § 2255 motion is denied. All other outstanding motions are likewise denied.